IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-60377
                         Summary Calendar



DENNIS BACERIO,

                                         Petitioner-Appellant,

versus

KHURSHID Z. YUSUFF,

                                         Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 5:99-CV-65-BrS
                       - - - - - - - - - -
                         January 3, 2001

Before DAVIS, JONES and DEMOSS, Circuit Judges.

PER CURIAM:*

     Dennis Bacerio, a federal prisoner (# 49277-004), appeals

the district court’s dismissal of his 28 U.S.C. § 2241 habeas

corpus petition, wherein he argued that prison officials had

improperly forced him to sign a contract to pay his fine on a

monthly basis and that the Bureau of Prisons lacked legal

authority to set a payment schedule for his fine.

     The district court lacked jurisdiction to entertain

Bacerio’s § 2241 petition because Bacerio’s contentions regarding

a monetary fine did not satisfy the “in custody” requirement of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                             No. 00-60377
                                  -2-

§ 2241.   See, e.g., United States v. Segler, 37 F.3d 1131, 1137-

38 (5th Cir. 1994) (district court lacked jurisdiction over

§ 2255 claim regarding monetary fine); United States v. Hatten,

167 F.3d 884, 885 (5th Cir. 1999) (concluding that district court

lacked jurisdiction over motion for declaratory judgment in which

movant sought to prevent Probation Office from collecting

restitution payments).   Accordingly, the district court’s order

is VACATED and this case is REMANDED with instructions to enter

an order dismissing the § 2241 petition for lack of jurisdiction.

     VACATED and REMANDED.